           Case 2:19-cr-00414-JS Document 20 Filed 10/30/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                :

               v.                                       :   CRIMINAL NO. 19-414

IMAD DAWARA                                             :
BAHAA DAWARA

                                            ORDER

               AND NOW, this                   day of              , 2019, this Court finds as

follows:

               1.      This case is so unusual and complex, due to the nature of the prosecution,

the large number of witnesses, and the volume of discovery materials, that it is unreasonable to

expect adequate preparation for pretrial proceedings or for the trial within the time limits

established by the Speedy Trial Act. See 18 U.S.C. § 3161(h)(8)(B)(ii).

               2.      This Court has determined that this case is unusual and complex for the

following reasons:

                       a.      The indictment in this matter charges two defendants in ten counts,

alleging conspiracy to commit arson, conspiracy to use fire to commit a federal felony, malicious

damage by means of fire of a building used in interstate commerce, wire fraud, mail, use of a fire

to commit a federal felony, and aiding and abetting.

                       b.      The evidence and discovery in this case is voluminous, and

includes a large number of videos and documents.

                       c.      The evidence also includes numerous statements from witnesses,

including grand jury transcripts from some of these individuals.

                       d.      The government intends to provide the discovery to defense
           Case 2:19-cr-00414-JS Document 20 Filed 10/30/19 Page 2 of 6



counsel on a hard drive provided by defense counsel.

                        e.      After counsels’ review of the discovery, which will take several

weeks, the defendants are likely to file pretrial motions. Given the complexity of this case,

these motions will likely will require pretrial litigation.

                        f.   The government advised this Court that defense counsel has no

opposition to the Motion.

                3.      The ends of justice served by this continuance outweigh the best interests

of the public and the defendants in a speedy trial. See 18 U.S.C. ' 1361(h)(7)(A).

                4.      The failure to grant a continuance will likely result in a miscarriage of

justice. See 18 U.S.C. § 3161(h)(7)(A), (B)(i).

                5.      This continuance is not being granted because of general congestion of the

Court’s calendar, or lack of diligent preparation or failure to obtain witnesses on the part of the

Government’s attorneys. See 18 U.S.C. § 3161(h)(7)(C).




                                                   2
           Case 2:19-cr-00414-JS Document 20 Filed 10/30/19 Page 3 of 6



               THEREFORE, it is hereby ORDERED

               Pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(i), and (B)(ii), that this case is

continued beyond the time established by the Speedy Trial Act, and that the delay resulting from

this continuance shall be excluded from speedy trial calculations because the ends of justice

served by such continuance outweigh the best interests of the public and the defendants in a

speedy trial. 18 U.S.C. § 3161(h)(7)(A).



               SO ORDERED, this ___         day of ____________, 2019.



                                              BY THE COURT:




                                              HONORABLE JUAN R. SANCHEZ
                                              Chief Judge, United States District Court




                                                 3
           Case 2:19-cr-00414-JS Document 20 Filed 10/30/19 Page 4 of 6



                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                               :

               v.                                      :    CRIMINAL NO. 19-414

IMAD DAWARA                                            :
BAHAA DAWARA

                      MOTION FOR SPEEDY TRIAL ACT CONTINUANCE

               The government requests, pursuant to Fed. R. Crim. P. 47 and Section

3161(h)(7)(A) of the Speedy Trial Act, a Speedy Trial Act continuance in the above-captioned

matter. In support of this motion, the government states:

               1.     The indictment in this case was filed on July 18, 2019, and unsealed on

October 17, 2019.

               2.     The indictment in this matter charges two defendants in ten counts,

alleging conspiracy to commit arson, conspiracy to use fire to commit a federal felony, malicious

damage by means of fire of a building used in interstate commerce, wire fraud, mail, use of a fire

to commit a federal felony, and aiding and abetting.

               3.     The evidence and discovery in this case is voluminous, and includes a

large number of videos and documents.

               4.     The evidence also includes numerous statements from witnesses,

including grand jury transcripts from some of these individuals.

               5.     The government intends to provide the discovery to defense counsel on a

hard drive provided by defense counsel.

               6.     After counsels’ review of the discovery, which will take several weeks,

                                                1
           Case 2:19-cr-00414-JS Document 20 Filed 10/30/19 Page 5 of 6



the defendants are likely to file pretrial motions. Given the complexity of this case, these

motions will likely will require pretrial litigation.

                 7.    The government has conferred with defense counsel and understands that

there is no opposition to the Motion

                 8.     The ends of justice served by this continuance outweigh the best interests

of the public and the defendants in a speedy trial. § 18 U.S.C. § 3161(h)(7)(A).

                 9.     The failure to grant a continuance will likely result in a miscarriage of

justice. See 18 U.S.C. § 3161(h)(7)(A), (B)(i).

                 10.    The delay resulting from the requested continuance should be excluded

from Speedy Trial Act calculations because the ends of justice served by such a continuance

outweigh the best interests of the public and the defendants in a speedy trial. See 18 U.S.C. §

3161(h)(7)(A).

                 WHEREFORE, for the foregoing reasons, the government submits that the ends

of justice will be served by granting a continuance beyond the time limits established by the

Speedy Trial Act and respectfully requests that this motion, requesting a Speedy Trial Act

continuance and to have the above-captioned case declared complex, be granted.

                                                Respectfully submitted,

                                                WILLIAM M. McSWAIN
                                                United States Attorney


                                                 /s/Jeanine Linehan
                                                Jeanine Linehan
                                                Assistant United States Attorney




                                                   2
           Case 2:19-cr-00414-JS Document 20 Filed 10/30/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

         I hereby certify that this Motion for Speedy Trial Act Continuance has been served by the
district court clerk’s electronic filing system upon:


                                  Todd Edward Henry, Esquire
                                     Gerald Stein, Esquire



                                                      /s/ Jeanine Linehan
                                                    Jeanine Linehan
                                                    Assistant United States Attorney


Dated: October 30, 2019
